Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twitchell, Jr. (US 2011/0047015).
 	Regarding claim 1, Twitchell, Jr. discloses an asset tracking system for a service vehicle, comprising: 
a master notification unit (e.g., Fig. 1, mobile locating gateway (MLG)180); a reader relay unit (e.g., wireless reader tag (WRT) 134) in communication with the master notification unit (see Twitchell, Fig. 1, p. [0072], [0076], [0080], e.g., a MLG 180 and wireless tag (WT)130 in communication with the wireless reader tag (WRT) 110; and a tag (e.g., wireless tag (WT) 130) configured to be coupled to an asset (see Twitchell, Jr., p. [0072], [0076], [0080], e.g., the WT 130  is configured to be coupled to an asset (e.g., 134)); wherein, when the reader relay unit identifies a tag the reader relay unit sends a signal to the master notification unit providing both a tag identifier and a reader relay unit identifier (see Twitchell, Jr., Fig. 1, p. [0054], [0072], [0080], e.g., each WT 130 includes a unique identification (WT ID) stored therein and each WRT (110) included a unique identification (WRT ID) stored therein that uniquely identifies the 
 	Regarding claim 2, Twitchell, Jr. discloses the asset tracking system of claim 1, further wherein the master notification unit is a radio frequency receiver and transmitter (see Twitchell, Jr. p. [0075-0076], e.g., Gateway MLG 180 includes a GPS receiver (not depicted) for determining geographic location of shipping vehicle 184 and a mobile interface such as a cellular or satellite transmitter 186 for transmitting data to server computer 160 via a mobile phone network 188).
 	Regarding claim 3, Twitchell, Jr. discloses the asset tracking system of claim 2, further wherein tags are detectable directly by the master notification unit (see Twitchell, Jr. p. [0072], e.g., WRT is in communication with MLG 180; and the WRT 110 is  the Low-power radio frequency (LPRF) device).
 	Regarding claim 4, Twitchell, Jr. discloses the asset tracking system of claim 2, further wherein the master notification unit provides a wireless network for a user to access (see Twitchell, Jr. p. [0075-0076], e.g., a gateway 140 in communication with the gateway MLG 180 is an external network access transceiver that comprises a radio base station).
 	Regarding claim 5, Twitchell, Jr. discloses the asset tracking system of claim 1, further comprising multiple reader relay units providing a mesh network with the master notification unit (see Twitchell, Jr. p. [0053], [0072], [0080], e.g.,. WRT 110 is attached to each of multiple pallets 120; the WRT 110 is in communication the MLG 180; and the WRT 110 is  the Low-power radio frequency (LPRF) device).


 	Regarding claim 7, Twitchell, Jr. discloses the asset tracking system of claim 1, further wherein the reader relay unit implements a sleep mode in time intervals to reduce power consumption (see Twitchell, Jr. p. [0091], e.g., WRT enters  sleep or standby mode to conserve battery power).
 	Regarding claim 8, Twitchell, Jr. discloses the asset tracking system of claim 7, wherein vehicle sensors provide inputs to enter and exit sleep mode (see Twitchell, Jr. p. [0091], e.g., WRT enters  sleep or standby mode to conserve battery power).
 	Regarding claim 9, Twitchell, Jr. discloses the asset tracking system of claim 1, further wherein the reader relay unit is positioned above an assigned storage location (see Twitchell, Jr., p. [0053], [0072], [0080], e.g.,. WRT 110 is attached to each of multiple pallets 120; the WRT 110 is in communication the MLG 180; and the WRT 110 is the Low-power radio frequency (LPRF) device).
 	Regarding claim 10, Twitchell, Jr. discloses the asset tracking system of claim 1, further wherein the reader relay unit sends a signal to the master notification unit responsive to movement of a door identified by a sensor (see Twitchell, Jr., p. [0071], e.g., claim 9).
 	Regarding claim 11, Twitchell, Jr. discloses the asset tracking system of claim 1, further comprising a notifier in communication with the master notification unit to indicate the presence 
 	Regarding claim 12, Twitchell, Jr. discloses a service vehicle, comprising: a cargo area; a passenger area; a first storage location defined in the cargo area; a first reader relay unit positioned proximate to the first storage location; a master notification unit coupled to the service vehicle and configured to communicate with the first reader relay unit; and a tag configured to broadcast a tag ID to the first reader relay unit (see Twitchell, Jr., Fig. 1, p. [0072], e.g., a pallet 120 that can be loaded onto the cargo area; a wireless reader tag (WRT) 110 positioned on the pallet 120; a mobile locating gateway (MLG)180 coupled to the service vehicle and configured to communicate with the WRT 110; and a wireless tag (WT) 130 in communication with the WRT 110); wherein, the first reader relay unit is configured to identify the tag ID when the tag is in the first storage location and communicate with the master notification unit the tag ID and a first reader relay ID (see Twitchell, Jr., p. [0053], [0054], [0072], [0080] and figure 1: each WT 130 includes a unique identification (WT ID) stored therein and each WRT 110 includes a unique identification (WRT ID) stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway (MLG) 180 and the WT 130; and the WT 130 is a radio-frequency transponder (RFT) and the WRT 110 is a low-power radio frequency (LPRF) device).
 	Regarding claim 13, Twitchell, Jr. discloses the service vehicle of claim 12, further comprising a second reader relay unit positioned proximate to a second storage location defined in the cargo area (see Twitchell, Jr., Fig. 1, p. [0072], e.g., the WRT 110 is attached to each of multiple pallets 120).


Regarding claim 15, Twitchell, Jr. discloses the service vehicle of claim 13, further wherein the second reader relay unit has a second reader relay ID and when either the first reader relay unit or second reader relay unit identify the tag ID both the tag ID and the corresponding first or second reader relay ID are communicated to the master notification unit (see Twitchell, Jr., Fig. 1, p. [0054], [0072], [0080], e.g., : each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway MLG 180 and the WT 130).
 	Regarding claim 16, Twitchell, Jr. discloses the service vehicle of claim 12, further comprising a remote reader relay unit positioned at a location separated from the service vehicle, the remote reader relay unit configured to identify the tag ID when the tag is in a remote location proximate to the remote reader relay and communicate wirelessly with the master notification unit the tag ID (see Twitchell, Jr., Fig. 1, p. [0075], e.g., a gateway 140 represents a communication link between an external network (LAN) 150 and networks formed by the WRT 110).
 	Regarding claim 17, Twitchell, Jr. discloses a method for tracking an asset, comprising: providing a master notification unit in communication with a first reader relay unit and providing a tag; positioning the first reader relay unit proximate to a first assigned storage location; storing information regarding the first assigned storage location associated with the first reader relay unit 
 	Regarding claim 18, Twitchell, Jr. discloses the method of claim 17, further comprising coupling the tag to an asset and storing an asset description in the memory unit and associating the asset description with the tag ID (see Twitchell, Jr., Fig. 1, p. [0054], [0067], [0072], [0076], [0080], e.g., the WT 130 is configured to be coupled to an asset 134; the WRT 110 is attached to each of multiple pallets 120; the WRT or WT stores in memory additional information such as a characteristic of the particular tagged asset or a behavior of the tagged asset; the mobile locating gateway 180 actively participates in the formation, control and maintenance of a network of the WRT 110; each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the 
 	Regarding claim 19, Twitchell, Jr. discloses the method of claim 17, further comprising: providing a second reader relay unit; positioning the second reader relay unit proximate to a second assigned storage location; storing information regarding the second assigned storage location associated with the second reader relay unit in the memory unit; and monitoring, with the second reader relay unit, for the tag; wherein, the second reader relay unit is configured to communicate the tag ID and a second reader relay unit ID to the master notification unit when the tag is positioned in the second assigned storage location (see Twitchell, Jr., Fig. 1, p. [0054], [0067], [0072], [0076], [0080], e.g., the WT 130 is configured to be coupled to an asset 134; the WRT 110 is attached to each of multiple pallets 120; the WRT or WT stores in memory additional information such as a characteristic of the particular tagged asset or a behavior of the tagged asset; the mobile locating gateway 180 actively participates in the formation, control and maintenance of a network of the WRT 110; each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway 180 and the WT 130).
 	Regarding claim 20, Twitchell, Jr. discloses the method of claim 19, further comprising identifying a tag signal with both the first reader relay unit and the second reader relay unit and comparing a signal strength of the first reader relay unit with a signal strength of the second reader relay unit and assigning the tag to the corresponding first or second assigned storage location assigned to first or second reader relay unit identifying the greatest signal strength (see 
The prior art of record (in particular, Maison et al (US 2016/0284185)(hereinafter Maison) discloses Bluetooth low energy (BLE) tags and a BLE tag reader with memory track and report assets located in or on a vehicle. A BLE tag is associated with each asset and has a unique ID and received signal strength indicator (RSSI). The reader and its software cooperate to scan and read the ID and RSSI from each tag located within range without pairing with the tag, date and time stamp each ID and RSSI, store a list of IDs and RSSIs of read tags and associated data in the memory, remove IDs and RSSIs from the memory if tags are not within range, to continuously update the current status of assets, and transmit the stored list by way of the modem at predetermined times to a remote server. The remote server has a database and software that stores the transmitted list of tags and associated data in the database, and generates reports for display by an end user.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477